UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
______________________________
MOHAMMED AL-ADAHI, et al.,     :
                               :
     Petitioners,              :
                               :
     v.                        :   Civil Action No. 05-280 (GK)
                               :
BARACK H. OBAMA, et al.,       :
                               :
     Respondents.              :
______________________________:

                                 ORDER

        A Pre-trial Conference was held in this case on December 22,

2009.     Based on representations of the parties, and the entire

record herein, it is hereby

        ORDERED, that, because Petitioner Bawazir has chosen not to

proceed with his Merits Hearing, his scheduled Hearing is canceled;

and it is further

        ORDERED, that Petitioner Bawazir’s petition is dismissed

without prejudice.




                                       /s/
December __, 2009                     Gladys Kessler
                                      United States District Judge


Copies to:     Attorneys of Record via ECF